Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 5, 2021, have been carefully considered.
Claims 39, 40, and 51 have been canceled; no new claims have been added.
Claims 20-38, 41-50, and 52 remain presently pending in this application.
 
Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments to claims 20, 24, 44, and 50:
	a. The objections to the Specification and to claim 42 for the informalities therein;
	b. The 35 U.S.C. 103 rejection of claims 20-23, 25-36, 38, 41-47, 49, and 52 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Kobayashi et al. (U. S. Patent No. 6,368,668);
	c. The 35 U.S.C. 103 rejection of claims 20-24, 26, 31-35, 39, and 40 as being unpatentable over Krishna et al. (U. S. Patent Publication No. 2015/0284309) in view of Kobayashi et al. (U. S. Patent No. 6,368,668);
24, 50 and 51 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Kobayashi et al. (U. S. Patent No. 6,368,668) as applied to claims 20, 41, and 44, and further in view of Krishna et al. (U. S. Patent Publication No. 2015/0284309); and
	e. The 35 U.S.C. 103 rejection of claims 37 and 48 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Kobayashi et al. (U. S. Patent No. 6,368,668) as applied to claims 36 and 47, and further in view of Fukushima et al. (U. S. Patent Publication No. 2016/0288092).
	 
New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of the Examiner's reconsideration of Applicants' claims in their present form, and of the cited references of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 20-23 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (U. S. Patent Publication No. 2015/0284309).
claims 20-23 and 31-35, Krishna et al. teach a photocatalyst comprising TiO2 nanoparticles and polyhydroxyfullerenes (PHFs), wherein the photocatalyst can be used for degradation of chemical and biological contaminants (Abstract).  Krishna et al. further teach the feasibility in readily forming the photocatalyst as an aqueous suspension with an aqueous solvent (paragraph [0012]), for application to a surface to photochemically decontaminate the surface (paragraph [0013]).
Krishna et al. further teach the feasibility in particles of titanium oxide, anatase titanium oxide, tin oxide, or zinc oxide, in the form of particles ranging in dimensions of 2 to 500 nm in cross-section or diameter (“metal oxide is a nanoparticle”), as exemplary photocatalysts “that can be used for the practice of the invention” of Krishna et al. (paragraph [0025]). 
Although Krishna et al. do not explicitly disclose the polyhydroxyfullerenes as an “auxiliary light absorbent”, the skilled artisan would have been motivated to reasonably expect the polyhydroxyfullerenes to suitably and successfully function as an auxiliary light absorbent, absent the showing of convincing evidence to the contrary.  
Krishna et al. do not explicitly teach or suggest the aforementioned photocatalyst as a “visible light photocatalyst”, as instantly claimed.  However, because the photocatalyst disclosed in Krishna et al. structurally reads upon that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ .

Claims 24 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (U. S. Patent Publication No. 2015/0284309) as applied to claim 20 above, and further in view of Kobayashi et al. (U. S. Patent No. 6,368,668).
Krishna et al. is relied upon for its above-stated teachings with respect to claim 20.  While this reference teaches photocatalysts in the form of particles ranging in dimension of 2 to 500 nm in cross-section or diameter (paragraph [0025]), this reference does not teach or suggest that the photocatalyst comprises crystallites having a crystallite size of less than 50 nm, as recited in claim 24, or having a crystallite size of less than 10 nm, as recited in claim 26.  
Regarding claims 24 and 26, Kobayashi et al. teach a coating composition comprising photocatalytic metal oxide (examples of which include TiO2, ZnO, and SnO2) on the surface of a substrate, wherein the photocatalytic metal oxide exhibits an average crystallite diameter of not more than 100 nm.  Further, the upper limit of the average crystallite diameter is more preferably about 10 nm, and the lower limit of the average crystallite diameter is more preferably about 3 nm, wherein the average 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic composition of Krishna et al. by incorporating therein metal oxide particles exhibiting an average crystallite diameter of about 10 nm or of about 3 nm, as suggested by Kobayashi et al., in an endeavor to enable hydrophilification to be satisfactorily exhibited, as well as preventing the loss of transparency of a surface with the composition applied thereto (see col. 3, lines 43-53 of Kobayashi et al.).

Claims 20-23, 25, 27-35, 41-46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Krishna et al. (U. S. Patent Publication No. 2015/0284309).
Regarding claims 20-23, 31-35, and 44-46, Fukumura teaches a photocatalytic composition comprising a photocatalyst, wherein the composition may further comprise a co-catalyst, examples of which include CeO2 (paragraph [0005]; “transition metal oxide”, claims 21, 22, 32, and 33).  Examples of the photocatalyst include TiO2, in anatase or in rutile form (claims 23 and 34), and in the form of nanoparticles; see paragraphs 2, and a dispersing media, and further teach the application of said dispersion to a substrate, and heating the dispersion and the substrate at a sufficient temperature and length of time to evaporate substantially all of the dispersing media from the dispersion.  See paragraphs [0069]-[0071], [0074], and [0102] of Fukumura, the latter citations teaching water, methanol, and ethanol as exemplary dispersing media (“liquid medium”).
Regarding claim 25, Fukumura teaches the feasibility in the aforementioned photocatalytic composition being transparent (paragraphs [0004], [0055]; Examples).
Regarding claims 27-30, 41-43, and 52, Fukumura teaches that the aforementioned photocatalyst coating composition may be capable of “photocatalytically decomposing an organic compound”, including volatile organic compounds (considered to read upon the limitations “organic contaminate” and “organic pollutant”), bacteria including Staphylococcus aureus (“MRSA”), and viruses (paragraph [0100]).  Fukumura further teaches application of the aforementioned photocatalytic composition to substrates including glass, walls, metals, woods, etc., and further teaches, as items having such substrate surfaces, lighting, granite countertops, handles, handrails, etc.).  See paragraph [0078] of Fukumura.
claims 20 and 44.
Krishna et al. teach a photocatalyst comprising TiO2 nanoparticles (also disclosed in Fukumura as an exemplary photocatalyst) and polyhydroxyfullerenes (PHFs), wherein the photocatalyst can be used for degradation of chemical and biological contaminants (Abstract).  Krishna et al. further teach the feasibility in readily forming the photocatalyst as an aqueous suspension with an aqueous solvent (paragraph [0012]).
Although Krishna et al. do not explicitly disclose the polyhydroxyfullerenes as an “auxiliary light absorbent”, the skilled artisan would have been motivated to reasonably expect the polyhydroxyfullerenes to suitably and successfully function as an auxiliary light absorbent, absent the showing of convincing evidence to the contrary.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic composition of Fukumura by incorporating therein polyhydroxyfullerenes, as suggested by Krishna et al., as it has been held that combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Claims 36, 37, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Krishna et al. (U. S. Patent Publication No. 2015/0284309) as applied to claims 20, 31, 41, and 44 above, and further in view of Fukushima et al. (U. S. Patent Publication No. 2016/0288092).
Fukumura and Krishna et al. are relied upon for their combined teachings with respect to claims 20, 31, 41, and 44.  
	Neither Fukumura nor Krishna et al. teaches nor suggests the presence of a suspending agent, as recited in claims 36, 37, 47, and 48.
Regarding claims 36, 37, 47 and 48, Fukushima et al. teach a photocatalyst coating composition comprising photocatalyst particles, a dye, a silicate, and a dispersion medium (Abstract).  Examples of the photocatalyst particles include titanium oxide, zinc oxide, and tin oxide (paragraphs [0026]-[0027]); examples of the dispersion medium include water and water-soluble organic solvents such as methanol and ethanol (paragraph [0040]).
	Fukushima et al. further teach the feasibility in the photocatalytic coating composition further containing alkanolamines, to suppress reaction/agglomeration of photocatalyst particles, and further to not inhibit thickening of the coating composition, and, as a result, obtain a photocatalytic coating composition having excellent storage stability.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic coating composition of Fukumura in view of Krishna et al. by incorporating there sodium hydroxide, as suggested by Fukushima et al., to obtain a stabilized photocatalytic coating composition.

Claims 24, 26, 36, 38, 47, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (U. S. Patent Publication No. 2018/0147572) in view of Krishna et al. as applied to claims 20, 41, and 44 above, and further in view of Kobayashi et al. (U. S. Patent No. 6,368,668).
Fukumura and Krishna et al. are relied upon for their combined teachings with respect to claims 20, 41, and 44.  
	Neither Fukumura nor Krishna et al. teaches nor suggests that the photocatalyst comprises crystallites having a crystallite size of less than 50 nm, as recited in claims 24 and 50, or having a crystallite size of less than 10 nm, as recited in claim 26.  Additionally, neither of these references teaches nor suggests the presence of a suspending agent, as recited in claims 36, 38, 47, and 49.
claims 20 and 26, Kobayashi et al. teach a coating composition comprising photocatalytic metal oxide (examples of which include TiO2, ZnO, and SnO2) on the surface of a substrate, wherein the photocatalytic metal oxide exhibits an average crystallite diameter of not more than 100 nm.  Further, the upper limit of the average crystallite diameter is more preferably about 10 nm, and the lower limit of the average crystallite diameter is more preferably about 3 nm, wherein the average crystallite diameter enables hydrophilification to be satisfactorily exhibited, as well as preventing the loss of transparency of a surface with the composition applied thereto.  See col. 3, lines 43-53 of Kobayashi et al. 
	Regarding claims 36, 38, 47, and 49, Kobayashi et al. further teach the feasibility in the aforementioned coating composition comprising a surfactant (“suspending agent”) to permit the photocatalyst coating composition to be evenly coated onto the surface of the substrate; see col. 3, lines 28-33 of Kobayashi et al.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the photocatalytic composition of Fukumura in view of Krishna et al. by (1) incorporating therein metal oxide particles exhibiting an average crystallite diameter of about 10 nm or of about 3 nm, as suggested by Kobayashi et al., in an endeavor to enable hydrophilification to be satisfactorily exhibited, as well as preventing the loss of transparency of a surface with the 

Response to Arguments
	In response to Applicants’ arguments that Krishna et al. is not available as prior art against the instant application, the Examiner respectfully submits that Krishna et al., although published on October 8, 2015, has an earliest effective filing date of June 22, 2015, which precedes the effective filing date of the instant application (July 29, 2016) by more than one year, and also precedes the grace period date of July 29, 2015 (one year before the date of July 29, 2016).  Because the effective filing date of Krishna et al. precedes both the effective filing date and the grace period date of the instant application, Krishna et al. is qualified as prior art, and is deemed applicable to Applicants’ claims in their present form.
	Further, the teachings of Krishna et al., as well as the teachings of the remaining aforementioned references, as stated in the above-maintained rejections, are considered to read upon Applicants’ claims.



Conclusion
Applicant's amendments to claims 20, 24, 44, and 50 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 14, 2022